DISMISS and Opinion Filed August 30, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00551-CV

      THOMAS G. BROWN D/B/A B & B CONSTRUCTION COMPANY, Appellant
                                   V.
         RICHARD CROW AND FIRST STATE BANK OF TEXAS, Appellees

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                              Trial Court Cause No. 56,631

                              MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Reichek
       By this appeal, Thomas G. Brown d/b/a B & B Construction Company challenges the trial

court’s April 22, 2019 order granting in part and denying in part First State Bank of Texas’s motion

for summary judgment. Because the order did not dispose of all of Brown’s claims against the

Bank and did not address Brown’s claims against Richard Crow, we questioned our jurisdiction

over the appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to

mostly statutory exceptions, appeals may only be taken from final judgments that dispose of all

parties and claims). Both Brown and the Bank filed jurisdictional letter briefs, and neither disputes

claims remain pending. Accordingly, because claims remain pending, we lack jurisdiction and

dismiss the appeal. See TEX. R. APP. P. 42.3(a); Lehmann, 39 S.W.3d at 195.


                                                   /Amanda L. Reichek/
190551F.P05                                        AMANDA L. REICHEK
                                                   JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 THOMAS G. BROWN D/B/A B & B                       On Appeal from the 86th Judicial District
 CONSTRUCTION COMPANY, Appellant                   Court, Kaufman County, Texas
                                                   Trial Court Cause No. 56,631.
 No. 05-19-00551-CV         V.                     Opinion delivered by Justice Reichek,
                                                   Justices Schenck and Osborne participating.
 RICHARD CROW AND FIRST STATE
 BANK OF TEXAS, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER that appellees Richard Crow and First State Bank of Texas recover their costs,
if any, of this appeal from appellant Thomas G. Brown d/b/a B & B Construction Company.


Judgment entered August 30, 2019.




                                             –2–